Sherry Radack                                                                         Christopher A. Prine
Chief Justice                                                                         Clerk of the Court

Terry Jennings                                                                       Janet Williams
Evelyn Keyes                                                                         Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale                    Court of Appeals                               Phone: 713-274-2700
                                                                                     Fax:      713-755-8131
Harvey Brown
Rebeca Huddle                             First District                              w ww.ls tcoa.co urts.$tatc.tx. us
Russell Lloyd                                                                                  FILED IN
                                         301 Fannin Street
Justices                                                                              1ST COURT OF APPEALS
                                   Houston, Texas 77002-2066                              HOUSTON-TEXAS

                                             August 19, 2015                              SEP 14 2015
                                                                                                            PRINE

  Lydell Anton Jones
  #1902538
                                                     Erik P. Berglund
                                                     300 W.Davis, Suite 515          CLEBK
                                                                                             w:
                                                                                       CHRIST'




  TDCJ, Coffield Unit                                Conroe, TX 77301
  2661 FM2054                                          * DELIVERED VIA E-MAIL *
  Tennessee Colony, TX 75884


    RE:     Court of Appeals Number: 01-13-00920-CR                Trial Court Case Number: 12-09-
            09812 CR


    Style: Lydell Anton Jones v. The State of Texas

            We are forwarding the following via regular mail:

             Copy of court's opinion and judgment issued March 31, 2015

            Please sign below and return to show receipt.



                                                            Sincerely,




                                                            Christopher A. Prine, Clerk of the Court

                                                            By Jesse Rodriguez, Deputy Clerk IV



                                          RETURN RECEIPT



    Received b                                         Received (ffydfje/d^^Pfc
                            I 1>
                              &
                              ^      5^


                               M ^r >

                                           <XJ
                                      ^

 o
 o
       *     &
                              <^


i\)
l\J
n
W

                 ^
                 \

      •^j"



      i*




                     '<• •*- KV£*%>%**•*